 394DECISIONSOF NATIONALLABOR RELATIONS BOARDEnerco International,Inc.andRonaldW. Gray. Case17-CA-4890November22, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn June 16, 1972, Administrative Law Judge 1Eugene F. Frey issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and the Respondentfiled answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs2and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2We hereby deny as without merit Respondent's several motions tostrike exceptions filed by the Charging PartyWe hereby deny ChargingParty'smotion for rehearing or reopening of the record as failing to state asufficient basis for granting such a motionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: This case was triedbeforeme on March 9 and 10, 1972, at Kansas City,Missouri, with General Counsel and Respondent partici-pating through counsel and the Charging Party, Ronald W.Gray,appearingpro se,after pretrial procedures conductedin compliance with the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.(herein called the Act).The issues raised by the pleadings' are whether Respon-dent,Enerco International, Inc., reassigned Gray fromlight to heavy work, then discharged and failed to reinstatehim because he engaged in the protected activity ofcomplaints about job safety conditions, or for excessiveflThe issues arise on a complaint issued December 27, 1971, by theBoard'sRegionalDirector for Region 17, after Board investigation ofcharges filed by Gray on November 2 and December 21, 1971, and answerof Respondent admittingjurisdiction and the discharge of Gray but denyingthe commission of any unfair labor practices.absenteeism, poor work due to drinking, abuse of supervi-sors, and breach of work rules.At the close of the testimony, the Trial Examinerreserved decision on Respondent's motion to dismiss thecomplaint for failure of proof. All parties waived oralargument, but General Counsel and Respondent filedbriefs on April 3, 1972, which briefs have been carefullyconsidered by the Trial Examiner in disposing of saidmotion and preparation of this Decision which was signedand released by me on June 14, 1972 for distribution to theparties in the usual course.2Based on a review of the entire record, observation ofdemeanor of witnesses on the stand, and analysis of thebriefs submitted, I make the following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONRespondent is a Missouri corporation engaged in theinstallation and erection of heavy equipment, with its mainofficeand place of business in North Kansas City,Missouri, and subsidiary offices at its various projects. Inthe course of its business Respondent sells goods and/orrenders services valued in excess of $50,000 annuallydirectly to customers located outside Missouri, and hasdirect annual inflow of goods and/or services valued inexcess of$50,000.Itsannual gross volume of businessexceeds $500,000. I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IronWorkers Local 10 (herein called the Union) is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Preliminary FactsAt all times material herein Respondent engaged assubcontractor to Ebasco Industries for the installation of along coal conveyor with accessory coal-processing build-ings at a power plant being built for Kansas City Power &Light Company at LaCygne,Kansas (herein called theProject).The following persons were agents of Respondentand supervisors at the Project within the meaning ofSection 2(11) of theAct: Lynn M.Long, superintendent;David E.Utter, gang foreman and general foreman; and"Bill"Burton,general foreman beforeUtter.Whileoperating on the Project,Respondent was a member of theBuilders Association of KansasCity andthereby subject tothe terms and conditions of the Association contract withtheUnion which had jurisdiction over this Project. Theironworker steward on the job was Peter P.Vidmar.2A preliminary motion of Respondent for a pretrial conference, whichwas referred to me by order of another Trial Examiner datedFebruary 27,1972, is not formally ruled upon, because it was not pressed by Respondent,afterGeneral Counsel and Respondent had cooperated in reaching pretrialstipulations at the outset of the trial.200 NLRB No. 63 ENERCO INTERNATIONAL, INC.395B.Treatmentof Gray3Ronald W. Gray, a middle-aged stocky man, who hadbeen an ironworker about 17 years and a member of theUnion for 12, was hired by Respondent on the Project onMarch 24 and assigned to work in a yard gang which wasunloading heavy structural steel and construction equip-ment from railroad cars and assisting in placement thereofon trucks for movement to various places on the Project.When hired, Gray worked under Foreman Utter, whoreported to General Foreman Burton; at his discharge inJune, Gray was supervised by another foreman, with Utteras general ironworker foreman. In unloading steel andequipment from railroad cars, the yard gang prepared theitems for lifting by fastening them with "chokers" to boomhooks on portable cranes, which then lifted the items anddropped them on the trucks, with ironworkers guiding theloads into position by hand. The chokers are lengths offlexible, stranded steel cable, from 4 to 10 feet long andvarying from 3/8-to 3/4-inch in thickness. Obviously thechokers had to be the right size and capacity and in goodcondition to lift safely varying weights of steel andequipment being unloaded.As RespondentclaimsGray was dischargedfor excessiveabsenteeism, it is proper at the outset to note that Gray'swork record was spotty in this respect. The record showsthat, although he was hired March 24 and worked that day,he took time off the next 3 days with permission of GeneralForeman Burton to finish some work for his formeremployer. Hewas absentApril 9 and 12, a Friday andMonday, making a long weekend; he explains he took timeoff on some Friday in April to take care of repairs on hiscar,which had broken down earlier in the month. He givesno explanation for another Friday absence on April 23.Gray's serious absences began after an accident he sufferedApril 28, when the yard gang was engaged in rigging slingson a heavy caterpillar-type track prior to its removal froma railroad gondola car to a truck for movement to a spotwhere the track was to be assembled on a heavy-duty 100-ton crane to be used for lifting structural steel into positionon a main building. That morning, after the yard gang hadrigged the track for lifting, it developed that a single 25-toncapacity Koehring crane did not have the power to lift thetrack by itself, to Supervisors Burton and Utter ordered asmaller Galion 12-ton crane moved into position to assistin the lifting.Gray testified,with some corroboration from otherwitnesses,4 that as the Koehring crane operator tried toease the track back on the gondola car after trying to lift it,one end of the track slipped off the car and, in an attemptto prevent it from slipping to the ground, Gray by himselftried to force it back on the car, using a 4-by 4-foot timberas a lever. As he did so, the track dropped, forcing thetimber out of his hands and striking him in the ribs. Thisoccurred about 3:45 p.m. and as the blow did not botherGray much at the time, he continued to work until quittingtime. After work Gray 'drove as usual to his motel room atFort Scott, about 40 miles away.Between 9 p.m. and midnight that night, the pain in his&All dates found herein are in 1971,unless otherwise stated.4Various ironworkers called by both sides, Utter and Engineer ShaunW. Allenribs became worse, so Gray drove to another town nearerthe Project to try to find a doctor.After inquiries at a gasstation and to a policeman,he finally located and wasdriven to a motel where Project employees were staying.There he located Respondent's engineer and timekeeper,Shaun W. Allen, about 4 a.m. and reported the injury andasked for hospital treatment.He finally got emergencytreatment with X-rays at a Fort Scott hospital about 5:30a.m. on April 29,where the company doctor gave him painpills and said he could return to work Monday, May 3. Anurse at the hospital gave him a"light-duty" slip.On April 30 or May 1, Gray drove to the Project to gethis paycheck and report his injury. Superintendent Longasked when he would return to work, and he said Mondayfor light-duty, giving Long the "light-duty" slip. Later thatday he visited the company doctor who strapped his chest.Grayfurther testified when he reported for work on May3, he was assigned by Burton to light work in assemblingnuts and bolts in a supply shed. As he walked to the shed,Superintendent Long asked where he was going, and whenGray told him his assignment,Long replied he did notwant bolts made up and ordered Gray to report to Utterfor work with the yardgang.When Gray did so, ForemanUttertold him to"take it easy" and to "take off" if he feltbad. Gray worked that day on a flatcar with the yard gang,fasteningmaterial to be unloaded to crane booms withchokers; he apparently did no more active work,such aspushing or guiding materials into place by hand. He leftabout 3 p.m. with Utter's permissionto see the companydoctor. Gray worked with the yardgangon May 4 and 5,but on the latter date secured a pain pill prescription fromthe doctor to ease his chest pains. He did not work May 6,telephoning to the Project that he was in pain.Gray further testified onMay 7 he was driven by afriend, Charley Joe, to the Project to pick up his paycheck.He got his check from the office; Long said he was firingGray. During a hot argument about Gray's demand for atermination slip with reason for discharge, and the reasonfor his absences,the contents of the doctor's report on hisinjury were discussed, with Engineer Allen and AssistantSuperintendent Fellers, who were present, pointing out thatthe report and X-ray were "negative" and Gray orderingboth men to shut up so he could talk to Long. StewardVidmar was called in, and after he heard about theargument,he askedthat Graybe reinstated,referring to hisinjury on the job, Long reluctantly agreed that Gray couldreturn to work May 10.Gray worked May 10, 11, and 12, but reported to Utterthat he still had pain in his ribs, and could not bend, so hewould take a few weeks off until he healed up. He wasabsent from work May 13 through 28, 12 days, duringwhich period he once consulted his own family doctor, whotreated him and gave him a slip allowing him to return tofull unrestricted duty on June 1, after Gray asked for sucha slip.Gray worked on June 1 and 2, giving Utter the doctor'srelease. He did not work June 3 because it was raining hardbut called Utter and said he would not drive the longdistance to work from his motel because of the rain. When 396DECISIONS OF NATIONALLABOR RELATIONS BOARDhe worked on June 4, Utter advised Gray in a private talkabout 3:30 p.m. with Foreman Wally Robb present that hedid not want to lay off Gray nor did Robb, but Long was"determined to fire" Gray. Utter shortly brought twopaychecks to Gray from the office. When Gray asked for atermination slip stating the discharge reason, Utter saidLong refused to give one, saying he did not have to. Utterrepeated that neither he nor Robb wanted to fire Gray, butthey could do nothing, as Long was "determined to fire"him.On the subject of Respondent's safety practices, Graytestified that from the date of his hiring, Respondent hadcompelled ironworkers to use chokers which were unsafebecause most of them had broken or frayed wire strands ortwists and kinks in them which weakened them and madethem dangerous to use. Gray repeatedly called theircondition to the attention of Utter and Burton, and alsoSteward Vidmar, warning that someone would get hurt if abad choker broke. After one incident on April 27, in whichan ironworker nearly got crushed when a clamp gave wayand dropped a load of steel, Gray warned SuperintendentLong and his assistant, Fellers, that someone would bekilled, and asked when good chokers would be furnished.Long replied that they were on order and would come inshortly.Utter also told Gray several times that newchokers should come in "on the next truck." Gray alsoreported this accident to the safety engineer of Ebasco, theprime contractor, who said he would bring it to Respon-dent's attention in a safety meeting, and request it to getnew chokers. Gray reported this conversation to the rest ofthe yard gang. When Gray returned to work on June 1, atruck brought six pairs of new chokers to the jobsite. Graytook two pairs for the yard gang to use, but Ron Elam, anironworker from the raising gang, came over shortly andtook them back to that gang, saying Long ordered him toget them all for that work,5 "and that the only thing Iwould get would be a check." At one point, SuperintendentLong yelled out to Elam loudly that the new chokers werenot to be used by the yard gang, they were only for theraising gang. However, Gray noticed that the raising gangactually used only one or two pair of them; the rest werelefton the ground and continually run over by trucks,while the yard gang continued to get along with frayed,broken, and twisted chokers. Gray did not try to use any ofthe unused new chokers because of what he had heardLong say.C.Contentions of the Parties, and Final Findingsof Fact and LawAlthough there is conflicting evidence on the extent towhich Gray complained about unsafe chokers directly toSuperintendentLong, there is no credible denial bycompany witnesses of the accident of April 27, Gray'scomplaint to Long and Fellers about it, his talk with the5The raising gang consisted of ironworkers working with high cranes toraise steel beams and frameworks 100 feet or so for placement in tallstructures such as a coal hopper,breaker house,crusher house, etc.6Westmont Tractor Company,173 NLRB 1188.7Although Gray says he showed a broken choker to the Ebasco safetyman on this occasion he does not say he showed or mentioned it to Long.The superintendent denied categorically that Gray ever talked to him aboutunsafe chokers or showed him any. The records of the periodic safetyEbasco safety man about it, and report on it both to theyard gang (which then included "Butch" Long, a relativeof the superintendent and of Fred Long, an owner ofRespondent) and to Robert L. Long a cousin of "Butch"and son of Fred Long. Hence, I find that Gray'scomplaints about chokers were known to Respondent asearly as April 27 or 28. It is well settled that presentationby a worker of oral complaints or grievances about unsafeworking conditions on a job under circumstances indicat-ing he was speaking for other workers as well as himselfamounts to protected concerted activity. Therefore, I alsofind that Respondent was aware of Gray's protectedactivity in this area long before his discharge .6General Counsel argues that Gray's alleged prominencein this concerted activity caused Respondent to retaliateagainst him by (1) forcing him as early as May 3 toperform regular work instead of light duty jobs asrequested by the company doctor, (2) trying on May 7 todischarge him without stated reason, which action wasrescinded only at the intervention of the union steward, (3)depriving Gray and the yard gang of new chokers on June1afterGray tried to take some for gang use, with theintimation that Gray "would get his check" and (4) givinghim his final paychecks on June 4 through GeneralForeman Utter under pretext of an economic layoff ofGray and one other man.Aside from Gray's single protest to top managementwhen a clamp broke on April 27 (which apparently did notinvolve failure of a choker) 7 the whole record does notsupport a finding that he was the sole or most prominentspokesman for the ironworkers in bringing unsafe condi-tions to the attention of Respondent and urging correctivemeasures, but rather demonstrates that:(1)Gray was merely one of up to 50 ironworkers whoalmost daily griped to Utter and Burton about the lack ofgood chokers, the condition of those they had to workwith, and continually asked for new ones, with manage-ment always replying they were on order or would "comein on the next truck." s(2) Steward Vidmar constantly received such complaintsfrom the men and relayed them to Supervisors Long, Utter,and Burton, receiving the same reply; and he also talked totheUnion's business agent about it, but the Unionapparently did not feel the safety problems with chokerswere serious enough to make formal protests to Respon-dent, or to file grievances under its contract, much less totake more forceful action such as a strike .9(3)Although Gray claims he was quite outspoken on thejob about unsafe chokers and equipment, the record showsthat he never made these complaints Qpenly at the periodicsafety meetings conducted by Respondent for all crafts onthe job although supervisors asked for any complaints atthose meetings, and Gray was well aware of Respondent'sposted notice asking that all unsafe conditions andmeetingsheld by Ebascoon theProject significantlydoesnot show anycomplaintor probleminvolving unsafe chokers on Respondent's portion ofthe wholeProject.8 I find these facts from credited testimonyofGrayhimself,Utter,Fellers, and Superintendent Long.9Thesefactsare found from credited testimonyofGray himself,Vidmar, Raymond Shepard, Donald E.Metcalf, Jimmy D. Roberts, andLarryHarrell. ENERCO INTERNATIONAL, INC.397accidents be reported at once to its safety engineer, ShaunAllen.10(4)During Gray's employment Respondent was diligentto respond to the ironworkers' gripes about workingconditions, by publicizing and implementing its own safetyprogram, both through the notice cited above and, withrespect to chokers, constant orders by all supervisors thatemployees, particularly ironworkers, should not use worn,frayed,orbroken chokers but either destroy thempersonally on the spot or turn them in to the tool shed forcutting up by the millwright in charge of supplies. Theironworkers did this, both because of Respondent's noticeand because it was a commonsense practice enforced bytheUnion itself on projects manned by its members. Incomplying with the complaints, Respondent brought goodused chokers to the Project from its other construction jobswhen available; this occurred about four times a month. Italso had new chokers on order from the start of the Projectbut deliveries were slow, because Superintendent Longordered the stronger hand-spliced chokers which could notbe procured as quickly as "knuckle" chokers. Thus,ironworkers and other craftsmen often had to use worn butnot unsafe chokers, but were never compelled by Respon-dent to use unsafe ones. The effectiveness of Respondent'ssafety program regarding chokers is shown by the minutesof 13 weekly safety committee meetings held by Ebasco onthe Project from March 17 through June 2, which showthat probably only 6 accidents involving ironworkers onRespondent's worksite out of a total of 69 reported for thewhole Project were reviewed and discussed, and none ofthese involved use of unsafe chokers; in addition, only fivejob safety conditions reported with suggestions for im-provement, out of a total of 138 reported, specificallyappeared to involve Respondent's operation and work-force.Of the six accidents reported on Respondent'sworksite one was Gray's April 28 injury, and all of thesewere discussed at Respondent's periodic safety meetingsfor its own workforce. The gravity of the choker problem isfurther minimized by the fact that most choker complaintsarose because the ironworkers often had to use twisted orkinked chokers which condition, while not making themunsafe if used properly, made them harder to handle andto loop around steel and equipment for lifting.'l It is clearfrom these facts that safety problems involving chokers onRespondent's operation were minimal and certainly notabnormal, and that the repeated complaints of ironworkersand their steward about the lack of new chokers andcondition of those on hand amounted to no more than thenormal griping of employees engaged in hazardous workon, a heavy construction' job, and were far from the type ofseriouscomplaints about actual dangerous conditionswhichmight' be expected to goad Respondent intoretaliation against those who brought such conditions to10 I find these facts from credited testimony of Fellers, Vidmar, James H.Reynolds, Norman Davis, Robert L. Long, Vernon Wuerdman, Shepard,Metcalf, and Roberts, and documentary proof.11These facts are found from credited testimony of SuperintendentLong, Fellers, Robert L Long, Davis, Loyal K. Larson, Dwight D. Herrick,Wuerdman, Vidmar, Shepard, Roberts, Harrell, and Metcalf Testunony ofGray, and Vidmar in conflict therewith is not credited.I" It is also noteworthy that the circumstances of Gray's injury on April28 did not involve the use of unsafe chokers or other equipment. In fact,light.These circumstances further minimize the impor-tance or notoriety of Gray's remarks on this subject.12I find no discriminatory action in the treatment of Grayon May 3 when he first returned to work after his accident.Although Utter supports his story that he was first assignedto assembling nuts and bolts in the shed, Long denies thathe ordered him to stop that work and return to the yardgang, saying he had no right to give this order underpractices of the Union, but always relied on his unionforeman to make such assignments and transfers. I creditLong as against Gray on this because Gray made noprotest about the transfer, by mentioning the light-duty slipfrom the doctor, which would have been a natural action ifhe felt he was being treated improperly. Further, Grayadmits he worked that day and the next two with the yardgang, hooking chokers onto material for unloading fromflatcars,without protest and without mention of the light-duty slip. Utter admits he knew from Burton that Gray wasslated for light work, hence gave him the flatcar work, andalso told him to "take it easy" and "take off" if he felt bad.Gray left early the afternoon of May 3, not because hecomplained he could not work due to pain, but to get afurther examination by the company doctor; and thedoctor did not renew his pain pill prescription until May 5,when Gray felt pain. I conclude from these facts that, nomatter who transferred Gray from the bolt assembly jobback to the yard gang (Burton was not called by either sideto testify on this point), Gray was not in fact,put back onregular heavy duty as an ironworker on this occasion, butwas given the less strenuous tasks on the yard gang, andthe record fails to show that the transfer was directly orimpliedly caused by his prior nominal griping aboutchokers. I grant Respondent's motion to ;dismiss para-graphs 5(a) and 6 of the complaint dealing with theseevents, and will recommend dismissal of the complaint tothat extent.Gray's story of the first discharge action of May 7 iscorroborated in some respects by Vidmar, except that thesteward recalls Gray appeared "woozy" in the office andhe interceded for him to get his job back without anymention of Gray's accident or injury. He also admits Longtold him, when he took Gray outside, to get the car inwhich Gray came, with its other occupants "and the' boozeoff the property," and that Vidmar took the whole groupdown to the gate, telling the other men they had ' nobusiness on the project site. I credit the story of Gray andVidmar, as it is not contradicted by Respondent'switnesses, but the significance of the whole event is thatGray was apparently discharged that day because of hispast record of absences, including those of May 6'and 7which management felt were not justified by the doctor'sreport on his injuries,13 and that Gray became belligerentand insubordinate toward three management officialscredible testimony of workers Roberts, Davis, Robert L. Long, and Laneindicate that the yard gang plusthe craneoperators got that job finished bythe end of the day, with the use of used butnot unsafechokers, under ^ thedirect supervisionof Burtonand Superintendent Long at the end.isThat report was dated May 5 and indicated Gray could! resumeregular work on May 4. If Longhad itbeforehim onMay 7, he hadjustification for questioning Gray's absences of May 6 and 7, along with hisearlier absences. 398DECISIONSOF NATIONALLABOR RELATIONS BOARD(whether he was "woozy" from taking pills or drinking beeron the way to the Project), and Long was compelled byGray's attitude and remarks to call in the steward to pacifyGray, and was even then reluctant to reinstate him, doingso only at the request of the steward. The complaint doesnot charge that this discharge was a coercive or discrimina-toryaction.Hence, I find that it shows only thatRespondent was dissatisfied as early as May 7 with Gray'spoor attendance, as well as his immediate insubordinateattitude on that date which appeared to be due to drinking,apparently a frequent habit of Gray.14The incident of June 1 involving the use of new chokersby the yard gang, as related by Gray alone, will support nomore than speculation that management was deprivingGray (and also the yard gang) of new, safe equipment fordiscriminatory motives. The only testimony which mightpoint to an inference of such motive lies in Elam's allegedremark "the only thing I would get would be a check."Gray may have assumed, as he testified, that the "I"referred to him, but Elam is not called to say that he madethe remark and explain who he meant, nor explain why hemade it, particularly whether it was based on somethingLong said to him when ordering him to take all newchokers to the raising gang. There is no proof that Longmentioned Gray or spoke directly to him when shoutingout that the chokers were only for the raising gang. Grayalso admits that Long never told him directly he had towork with used or unsafe chokers, and he gives no reasonfor not complaining on the spot to Long that the yard gangwas entitled to new chokers (like his earlier complaintabout the broken clamp), other than the self-serving,subjective one that if he complained he would probably"get my check right then." Hence, it is pure speculation tosay that the quoted remark by Elam is indicative ofdiscriminatory motive.15 As against this weak proof, theeconomic purpose of Long's order is made clear by (1)Gray's admission that the raising gang had to lift steel andequipment about 100 feet in the air and bolt it to portionsof a building, and (2) Utter's admission that the need of theraising gang for new chokers was more critical for thisreason. In addition, Vidmar says that while the raisinggang, of which he was then a member, got all new chokerswhen delivered, that crew never had the use of all of them,as other workers borrowed them from the tool shed fromtime to time. Gray offers no explanation why he or theyard gang did not try through their foreman to get themfrom that source even after Long's order. On all these facts,Icannot find any credible proof of conduct indicatingdiscriminatory motive toward Gray in the events of June 1.Gray's story of his discharge on June 4 under cloak of aspurious economic layoff finds partial support in Utter's14On his appearance of drinking, I also credit the testimony oftruckdriverDonald R. Lane, who was near the office trailer when Graycame in on this occasion, and noticed that he appeared to be drunk, as wellas testimony of engineer Allen that Gray appeared drunk when heapproached Allen for medical aid in the early hours of April 29.15 If anything, Long's conduct and remarks are more indicative ofdiscrimination against the wholeyardgang than of harassment of Grayalone. However, the complaint does not allege, nor does General Counselargue,general antiunion discrimination against the yard gang.16To the contrary, Gray's placement of the "cutback" on Friday, otherthan a payday, and in the presence only of supervisors who were membersof his own union suggests he might have concocted a time and place whentestimony that on that date Long told him to lay off Grayand Smallwood because a cutback was necessary, so Utterlaidoff both at the same time that day. When Longordered the cutback, Utter had suggested the layoff ofSmallwood who was a poor worker, but did not recom-mend Gray whom he considered a good rigger. However,the story of both has serious weaknesses. At the outset, Inote that the complaint alleges specifically the dischargeoccurred on June 9, which accords with testimony ofcompany witnesses considered below. Second, a dischargeby management through a general foreman is at variancewith Respondent's practice on this Project of having allhiringand firing done by Superintendent Long, asadmitted by Utter himself; the variance from the usualpractice is not noted by General Counsel or explained bywitnesses.16Further, although both Gray and Utter sayGray and Smallwood were laid off at the same time, about4 p.m., company records show that Gray was paid for only6 hours of work that day, while Smallwood apparentlyworked and was paid for a full 8 hours. It would seem thatifRespondent were concocting a spurious layoff of twomen to conceal a discharge of one, it would have built upthemask by actually laying off both men at the end of 6hours; the payroll treatment of Smallwood detracts fromthe inference of a layoff of both. Further, Smallwood wasnot called by General Counsel to corroborate Gray onUtter's explanation of the fake layoff and retention ofSmallwood. More significant, however, is Utter's completefailure to recall the date of this incident, and credibly tosupport Gray's story that Utter indicated neither he norRobb wanted to let Gray go, but Long was "determined tofire him"; Utter insisted in testimony that the terminationof both men was a layoff, not a discharge.17As against the contradictory testimony of Gray andUtter, testimony of Superintendent Long, Assistant Super-intendentFellers,and Engineer Allen and companyrecords indicate that Gray was absent from work on June 7and 8 without apparent reason. He did not report for workat the usual time on June 9, but drove into the Projectabout 10 a.m. in the same blue car, with the same driver, inwhich he had come to the Project on May 7. There weretwo other men in the car besides Gray and the driver, andGray and one other were drinking beer out of cans. Graygot out of the car unsteadily and, after asking MillwrightHerrick where he could find Long, walked unstably towardthe office trailer, muttering and calling Long a "s-o-b." Onthe way he met Utter coming from the office, and told himhe wanted his last week's paycheck. Utter went back andtold Long, who said he wouldgiveit to Gray, but wantedhe would normally be dealing only with fellow union members whosetestimony might be favorable to him.11The fabricated nature of Gray's story is further shown by hisadditional testimony on rebuttal which has Utter specifically tellingSmallwood he would be recalled on Monday, and "the reason he (Long) isdoing this is he istryingto show a reduction in force so he won't get in notrouble with the union." If this were the fact, it is not explained why Utterdid not testify to this effect on his direct examination.Iam satisfied that this"afterthought" testimony ismerely aprojection of the subjective thoughtsGray expressed about the alleged layoff of June 4 in his testimony, whichwas clearly self-serving in this respect. ENERCO INTERNATIONAL, INC.399to talk to him personally. Utter went out and sent Grayin.18When Gray came in, his appearance and speechindicated he had been drinking; Engineer Allen smelledliquor on his breath. Long told Gray he was beingdischarged because of his poor work record, saying Grayhad missed so much time from the job. Gray said he washurt on the job and had to stay out. Long asked if he had adoctor's certificate about this, and Gray said he did not.Fellers and Allen said the doctor's certificate they receivedshowed "negative." Gray then became angry, calling Longa "s-o-b" and disparaging him, Allen, and Fellers and theirreference to the doctor's report by a scatological referenceto horse droppings. He also threatened to fight them andbeat them up. Long told Utter to bring Steward Vidmar in,and also told Allen that if Gray caused trouble he shouldcall the local sheriff. Utter went out and returned shortlywithVidmar.Long told Vidmar about Gray's badattendance record. He said Gray had been hurt and that ifhe could produce any doctor's report justifying hisabsences, he would reinstate Gray, but he only had thereport from the company doctor (dated May 5) showing"negative injuries," and showed it to Vidmar. Vidmarapparently did not dispute this or comment on it. Longthen asked Vidmar to get Gray off the jobsite. Long gaveGray his final paychecks, and Vidmar took him outside theoffice,withGray mumbling to himself and walkingunsteadily.Gray said he wanted a termination slip, as hegot "laid off." Vidmar said he would get one, and wentback and asked Long for it, but Long said he did not givethem out, that Gray would get one from the North KansasCity office of Respondent. Gray has never been reinstated.AlthoughLong,Fellers,and Allen were companyofficials and obviously partisan in their testimony, I mustcredit their mutually corroborative version of the date andcircumstances of the discharge, because they testified in astraightforward and impressive manner, unlike Gray, andtheir testimony receives substantial support from unionemployees Robert L. Long, Shepard, Herrick, and Long onthe drunken appearance and conduct of Gray when he firstcame onto the jobsite and approached the office, and onleaving the office on June 9.19 In addition, while Vidmarcould not recall the date of discharge, he clearly distin-guished that occasion in his testimony from the similarevents of May 7 when he had first interceded for Gray; it issignificant that he made no similar attempt to intercede onJune 9, and the Union never filed any grievance or unfairlabor practice charge on the basis of the June 9 discharge.In sum, the testimony of the supervisors and companyrecords indicate clearly that Long fired Gray mainlybecause of his past absenteeism, with the recent long 12-day absence not fully accounted for, and that Gray'sconduct in the discharge interview also played a part in thedecision. The discharge for absenteeism appears to be inaccordwith company policy, outlined by Long, ofdischarging a man for absence of 3 consecutive dayswithout known reason.20 While Respondent had receivedthe first doctor's report of May 5 on or about May 7, whichtended to justify Gray's absences of April 29 and 30, andpossibly those of May 6 and 7, Gray produced no laterjustification for the 12-day absence from May 13 through28, or the absences of June 7 and 8, although he testified hehad received treatment from his own doctor in that firstlong period. Hence, the delay in discharging Gray untilafter that long, unexcused absence does not detract fromthe validity of the final discharge; if anything, the actionon June 9 after the reluctant reinstatement of May 7 showsan unusual forbearance by Respondent, and that itreached the end of its patience with Gray only after thelong and unexplained absence and he had upbraided hissuperiors in a disruptive and insubordinate manner for thesecond time in a little over a month.21Considering all of the pertinent facts and circumstancesand the arguments of counsel pro and con, I amconstrained to conclude that Respondent has adducedsubstantial proof indicating that Gray was discharged forcause which is adequate to rebut the rather weak prooftending to show discrimination adduced by GeneralCounsel,22 and that counsel for General Counsel has failedto sustain the ultimate burden of showing by substantialproof on the record as a whole that Gray was dischargedfor engaging in protected concerted activity. I thereforegrantRespondent'smotion to dismiss the complaintinsofar as it alleges an unlawful discharge and refusal toreinstateGray, and will recommend dismissal of thecomplaint in its entirety.23On the facts found above I conclude as a matter of law18When the blue car first drove up, Fellers noticeditwas a strange car,as he knew Respondent had not issued an entry permit for a blue car. Thevehicle in fact had no permit on it. Fellers recognized Gray in the back seatdrinking beer, but the other men were strangers to him, not employees ofRespondent. He mentioned this to Long, who looked out and saw Graydrinking from a beer can. He sent Utter out to check on the car.19Gray's penchant for drinking to the extent that it affected his conductand talk is shown by testimony of Lane and Allen noted above, and byUtter's careful admission that Gray "never reported to work drunk, that Iknow of," but that he had seen Gray drunk while off duty.20This policy was dictated by Respondent's basic need for a steadyworkforce in order to meet its time schedule on the Project, which would bejeopardized if employees were repeatedly absent without notice or undercircumstances making it difficult for Respondent to securereplacementspromptly.21On this point, Long testified without contradiction that he had oftentalkedwithBurton and Utter about Gray's absences, whenever theyreported they were short of men because of his absences, and when theycould not give any reported reason for his absences except the possibility ofhis April injury, Long forebore to take action against him until he could getsome medicalexplanation of it Aside from the doctor report of May 5,which approved a return to regular duty onMay4, Respondent never gotany later medical report justifying the later absences, so Long felt he hadgiven Gray enough chances to improve his attendance.Ihave also considered the circumstances that no one mentioned Gray'scomplaints about unsafe conditions on the job at the June 9 dischargeinterview, and that Respondent apparently took no discriminatory actionagainst another ironworker,Paul Jones,who, according toGray,had oncecomplained to Long personally about the lack of new chokers,indicating hecould find some if Respondent could not22The fact that several other defenses alleged in the answer were notproven or stated to Gray at his discharge does not detract from the validityand strength of the defense of excessive absenteeism,which was alleged,stated to Gray at his discharge, and proven at the trial. The fact that hisflagrant abuse of supervisors on two occasions was not specifically cited tohim at discharge is of no significance,for his misconduct on June 9 musthave been self-evident to him,Vidmar and the officials who bore the bruntof it.23 In reaching this conclusion on the facts and the law,Ihave alsoweighed carefully other arguments made by General Counsel on the basis ofcertain other facts and circumstances disclosedby therecord, but I make nospecific findings thereon, as I have found them insufficient to warrantfindings of fact different from those made above, or to support or compel afinding of violation of the Act 400DECISIONSOF NATIONALLABOR RELATIONS BOARDthatRespondent, as an employer engaged in commercelions of law, and on the entire record in the case, I herebywithin the meaning of the Act, has not violated the Act byissue the following recommended: 24its transfer of RonaldW. Gray on May 3, 1971, fromtemporary light duty to regular duties, by his discharge onORDERJune 9, 1971, or by its failure and refusal to reinstate himon and after that date.The complaint in Case 17-CA-4890 is dismissed in itsentirety.RECOMMENDATIONOn the basis of the foregoing findings of fact, conclu-24 In the event no exceptions are filed as provided by Sec. 102 46 of the102.48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board, the findings,its findings, conclusions, and order, and all objections thereto shall beconclusions, and recommended Order herein shall, as provided in Sec.deemed waived for all purposes